                                             Case 2:19-cv-00866-RFB-EJY Document 31 Filed 11/10/20 Page 1 of 10



                                         1   J Christopher Jorgensen
                                             Nevada Bar No. 5382
                                         2   LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                             3993 Howard Hughes Pkwy, Suite 600
                                         3   Las Vegas, NV 89169-5996
                                             Tel: (702) 949-8200
                                         4   Email: cjorgensen@lrrc.com

                                         5   Attorneys for Defendants

                                         6                                  UNITED STATES DISTRICT COURT
                                                                                 DISTRICT OF NEVADA
                                         7
                                             MICHELLE SOROM,                                   Case No.: 2:19-cv-00866-RFB-EJY
                                         8
                                                               Plaintiff,
                                         9                                                     AGREED ORDER FOR PROTECTION
                                                      vs.                                      OF CONFIDENTIAL INFORMATION
                                        10
3993 Howard Hughes Parkway, Suite 600




                                             COLOPLAST CORP., a Delaware
                                        11   Corporation; COLOPLAST
                                             MANUFACTURING US, LLC, a Delaware
                                        12   Corporation,

                                        13                   Defendants.
Las Vegas, NV 89169




                                        14

                                        15    I.       Scope of Order

                                        16             Disclosure and discovery in this proceeding may involve production of confidential,

                                        17             proprietary, and private information for which special protection from public disclosure

                                        18             and from any purpose other than prosecuting this litigation would be warranted.

                                        19             Accordingly, the parties hereby stipulate to and petition the court to enter this Agreed

                                        20             Order for Protection of Confidential Information in this matter.

                                        21    II.      The Order

                                        22             By stipulating to this Protective Order (the "Order"), the parties have agreed to be bound

                                        23             by its terms and to request its entry by the presiding district or magistrate judge. It is

                                        24             hereby ORDERED as follows:

                                        25             A.     DISCOVERY PHASE

                                        26             1.     For purposes of this Order, the following definitions shall apply: (a) the terms

                                        27                    "document" and “electronically stored information” (“ESI”) shall have the full

                                        28                    meaning ascribed to them by the Federal Rules of Civil Procedure ("Fed. R. Civ.

                                                                                      -1-

                                             112763022.1
                                             Case 2:19-cv-00866-RFB-EJY Document 31 Filed 11/10/20 Page 2 of 10



                                         1                  P."); and (b) the term "producing party" shall be defined as any party or non-party

                                         2                  who is required to produce or provide materials or testimony containing

                                         3                  confidential information.

                                         4             2.   A producing party may designate as "CONFIDENTIAL" any material, including

                                         5                  any documents or ESI, the producing party believes in good faith constitutes or

                                         6                  discloses information that qualifies for protection pursuant to Fed. R. Civ. P.

                                         7                  26(c), specifically information that is trade secret or other confidential research,

                                         8                  development, or commercial information, and materials that are deemed

                                         9                  confidential under Federal Drug Administration ("FDA") regulations and Health

                                        10                  Insurance Portability and Accountability Act ("HIPAA") statutes and/or
3993 Howard Hughes Parkway, Suite 600




                                        11                  regulations.

                                        12             3.   Confidential   information    may     be   further   designated    as   "HIGHLY

                                        13                  CONFIDENTIAL" if a Defendant produces materials that it believes in good
Las Vegas, NV 89169




                                        14                  faith would, if disclosed, cause substantial economic harm to the competitive

                                        15                  position of the entity from which the information was obtained because it is

                                        16                  HIGHLY CONFIDENTIAL research and development material on a new

                                        17                  product that has not been approved or cleared by the FDA or a similar regulatory

                                        18                  body or reflects a party's price competitiveness in the market or marketing

                                        19                  business strategies of a party concerning a current or new product. The plaintiff(s)

                                        20                  will inform the producing party of its intent to disclose such information to any

                                        21                  individual who is currently, or who at any time during the pendency of this

                                        22                  litigation becomes, a consultant to a competitor of the producing party in the

                                        23                  pelvic organ mesh business, or is a consultant to an entity actively investigating

                                        24                  entering such business, and plaintiff(s) will follow the procedures for disclosure

                                        25                  of such materials to such individual as provided in this Protective Order.

                                        26             4.   Challenges to Designations or Redacted Information: Any party may at any

                                        27                  time challenge the redaction or the designation of information as CONFIDENTIAL or

                                        28                  HIGHLY CONFIDENTIAL by providing written notice of its objection to the

                                                                                   -2-

                                             112763022.1
                                             Case 2:19-cv-00866-RFB-EJY Document 31 Filed 11/10/20 Page 3 of 10



                                         1                  designating party, or, in the case of a deposition, either on the record at a deposition or

                                         2                  in writing later. Any challenge to the confidentiality designation must be specific as to

                                         3                  which document(s) or other material is being challenged by listing Bates numbers or

                                         4                  other identifying information if no Bates numbers are available; categorical or blanket

                                         5                  challenges are not permitted. If, after a meet-and-confer process, the parties cannot reach

                                         6                  agreement, either the designating party or challenging party may, on reasonable notice,

                                         7                  apply for an appropriate ruling from the Court. The disputed material shall continue to

                                         8                  be treated as designated, or redacted, until the Court orders otherwise. In any such

                                         9                  application concerning a ruling on confidentiality or redacted information, the party

                                        10
3993 Howard Hughes Parkway, Suite 600




                                                            claiming the designation of confidentiality or redaction has the burden of establishing

                                        11                  that such confidential designation or redaction is proper.

                                        12             5.   No person or party subject to this Order shall distribute, transmit, or otherwise

                                        13                  divulge     any     material     marked       CONFIDENTIAL               or        HIGHLY
Las Vegas, NV 89169




                                        14                  CONFIDENTIAL, except in accordance with this Order.

                                        15             6.   Use of Confidential Material Limited to this Action: Any document or other

                                        16                  material which is marked CONFIDENTIAL or HIGHLY CONFIDENTIAL, or the

                                        17                  contents thereof, may be disclosed to or used by only this Court and its personnel, court

                                        18                  reporters, deponents, a party, a party's attorney, a deponent’s attorney, paralegal, expert

                                        19                  witness, or consultant, and only for the purpose of this action or appeal therefrom.

                                        20                  Nothing contained in this Order shall prevent the use of any document or the contents

                                        21                  thereof, at any deposition taken in this action. If a party intends to use material that has

                                        22                  been marked as HIGHLY CONFIDENTIAL at the deposition of a non-producing party

                                        23                  or individual, or an employee or former employee of a non-producing party or individual

                                        24                  in this litigation, then the party shall notify the producing party ten (10) days in advance

                                        25                  of the deposition that it intends to use that category of material. If the parties cannot agree

                                        26                  on parameters for usage of the material at the deposition, then the parties will seek the

                                        27                  direction of the Court as to the utilization of that category of material in the deposition.

                                        28             7.   Access to Confidential Material: If a party or attorney wishes to disclose

                                                                                       -3-

                                             112763022.1
                                             Case 2:19-cv-00866-RFB-EJY Document 31 Filed 11/10/20 Page 4 of 10



                                         1                  any document or other material which is marked CONFIDENTIAL or HIGHLY

                                         2                  CONFIDENTIAL, or the contents thereof, to any deponent or to any person actively

                                         3                  working on, or retained to, work on this action (other than employees of a party’s

                                         4                  attorney), e.g., an expert witness or consultant), the party or attorney making the

                                         5                  disclosure shall do the following prior to disclosing any CONFIDENTIAL or HIGHLY

                                         6                  CONFIDENTIAL information or materials to such person:

                                         7                  (a)     Provide a copy of this Order to the person to whom disclosure is made;

                                         8                  (b)     Inform the person to whom disclosure is made that s/he is bound by this

                                         9                          Order;

                                        10                  (c)     Require the person to whom disclosure is made to sign                          an
3993 Howard Hughes Parkway, Suite 600




                                        11                          acknowledgment and receipt of this Order;

                                        12                  (d)     Instruct the person to whom disclosure is made to return or, in the

                                        13                          alternative and with permission of the producing party, at the conclusion
Las Vegas, NV 89169




                                        14                          of the case to destroy any document or other material which is marked

                                        15                          CONFIDENTIAL or HIGHLY CONFIDENTIAL, including notes or

                                        16                          memoranda        made      from      CONFIDENTIAL             or     HIGHLY

                                        17                          CONFIDENTIAL material;

                                        18                  (e)     Maintain a list of persons to whom disclosure was made and the

                                        19                          CONFIDENTIAL or HIGHLY CONFIDENTIAL materials which

                                        20                          were disclosed to that person; and

                                        21                  (f)     At the conclusion of this action, gather the CONFIDENTIAL or

                                        22                          HIGHLY CONFIDENTIAL materials, copies thereof, and related notes

                                        23                          and memoranda, and return them to the party or attorney who originally

                                        24                          disclosed them, or destroy them, providing a certificate of compliance

                                        25                          with the terms of this Protective Order.

                                        26             8.   Disclosure Requirements for HIGHLY CONFIDENTIAL information                             to

                                        27                  Competitor Related Consultants: Prior to disclosure, plaintiff(s) will inform the producing

                                        28                  party of its intent to disclose HIGHLY CONFIDENTIAL material to anyone who

                                                                                     -4-

                                             112763022.1
                                             Case 2:19-cv-00866-RFB-EJY Document 31 Filed 11/10/20 Page 5 of 10



                                         1                      is currently, or who at any time during the pendency of this litigation becomes, a consultant

                                         2                      to a competitor (as such individuals are defined in this Protective Order) in the manner set

                                         3                      forth below:

                                         4                      (a)     Give at least ten (10) days’ notice in writing to counsel for the party who

                                         5                              designated such information as HIGHLY CONFIDENTIAL of the

                                         6                              intent to so disclose that information, although the disclosing party is

                                         7                              not required to identify the intended recipient of such materials.

                                         8                      (b)     Within ten (10) days thereafter, counsel for the parties shall attempt to

                                         9                              resolve any disputes between them regarding the production of the

                                        10                              HIGHLY CONFIDENTIAL material to the intended individuals.
3993 Howard Hughes Parkway, Suite 600




                                        11                      (c)     If the parties are unable to resolve any dispute regarding such production,

                                        12                              within an additional seven (7) days, the party who designated the

                                        13                              information in question as HIGHLY CONFIDENTIAL shall file a
Las Vegas, NV 89169




                                        14                              motion objecting to the proposed disclosure. In making such motion, it

                                        15                              shall be the producing party's burden to demonstrate good cause for

                                        16                              preventing the disclosure.

                                        17                      (d)     If the Court permits disclosure of the material designated as HIGHLY

                                        18                              CONFIDENTIAL at issue, the information remains designated as

                                        19                              HIGHLY CONFIDENTIAL and the individual receiving such

                                        20                              information shall be bound by the requirements of this Protective Order.

                                        21                 9.   Redaction of CONFIDENTIAL Material: The parties recognize that certain

                                        22                      FDA, other governmental agencies, and certain federal statutes require redaction of

                                        23                      certain information prior to production of certain information by Defendants and that

                                        24                      Defendants will comply with those requirements and redact such information as

                                        25                      directed. Any party challenging information that has been redacted may do so in

                                        26                      accordance with this Protective Order, or otherwise in accordance with the Federal Rules

                                        27                      of Civil Procedure.

                                        28             10.      Use of CONFIDENTIAL Material at Depositions: All transcripts and exhibits

                                                                                          -5-

                                             112763022.1
                                             Case 2:19-cv-00866-RFB-EJY Document 31 Filed 11/10/20 Page 6 of 10



                                         1                   shall be treated as if designated CONFIDENTIAL for a period of thirty (30) days after

                                         2                   the transcript is available from the court reporter. Counsel for any party may designate

                                         3                   during the deposition or during the thirty day period after the transcript is available from

                                         4                   the court reporter any portion of the transcript as CONFIDENTIAL or HIGHLY

                                         5                   CONFIDENTIAL by denominating by page and line, and by designating any exhibits,

                                         6                   that are to be considered CONFIDENTIAL or HIGHLY CONFIDENTIAL pursuant

                                         7                   to the criteria set forth in this Order. Such designation shall be communicated to all

                                         8                   parties. Transcript portions and exhibits designated in accordance with this paragraph

                                         9                   shall be disclosed only in accordance with this Order. A party may challenge the

                                        10
3993 Howard Hughes Parkway, Suite 600




                                                             CONFIDENTIAL or HIGHLY CONFIDENTIAL designation or portions thereof in

                                        11                   accordance with the provisions of this Protective Order.

                                        12             11.   Inadvertent       Failure         to        Properly    Designate    CONFIDENTIAL

                                        13                   Material: Inadvertent production of any document or information without a
Las Vegas, NV 89169




                                        14                   designation of CONFIDENTIAL or HIGHLY CONFIDENTIAL will not be

                                        15                   deemed to waive a party's claim to its CONFIDENTIAL nature or stop said party

                                        16                   from designating said document or information as CONFIDENTIAL or

                                        17                   HIGHLY CONFIDENTIAL at a later date. Disclosure of said document or

                                        18                   information by another party prior to such later designation shall not be deemed a

                                        19                   violation of the provisions of this Order.

                                        20             12.   Inadvertent       Disclosure           of      Privileged   Documents,        "Clawback"

                                        21                   Procedure: Inadvertent production of documents or electronically stored information

                                        22                   ("ESI") (collectively "Inadvertently Produced Documents") subject to work-product or

                                        23                   attorney-client privilege, or other legal privilege protecting information from discovery,

                                        24                   shall not constitute a waiver of the privilege, provided that the producing party shall

                                        25                   notify the receiving party in writing as set forth herein. In the event that a party

                                        26                   inadvertently produces documents or ESI subject to a claim of privilege, the producing

                                        27                   party shall, within ten (10) days of the discovery of the inadvertent disclosure, notify the

                                        28                   other party in writing of the inadvertent disclosure. The producing party may, in the

                                                                                         -6-

                                             112763022.1
                                             Case 2:19-cv-00866-RFB-EJY Document 31 Filed 11/10/20 Page 7 of 10



                                         1                   notice, request a "clawback" of the inadvertently disclosed material. The party receiving

                                         2                   such clawback notice shall immediately and diligently act to retrieve the Inadvertently

                                         3                   Produced Documents, and all copies, including any loaded to databases, and return them

                                         4                   to the producing party or destroy them as agreed between the parties. All notes or other

                                         5                   work product of the receiving party reflecting the contents of such materials shall be

                                         6                   destroyed and not used.

                                         7                           If the receiving party elects to file a motion as set forth below, the

                                         8                   receiving party, subject to the requirements below, may retain possession of the

                                         9                   Inadvertently Produced Documents as well as any notes or other work product of

                                        10                   the receiving party reflecting the contents of such materials pending the resolution
3993 Howard Hughes Parkway, Suite 600




                                        11                   by the Court of the motion below, but shall segregate and not use them pending

                                        12                   resolution of the motion. If the receiving party's motion is denied, the receiving

                                        13                   party shall promptly comply with the immediately preceding provisions of this
Las Vegas, NV 89169




                                        14                   paragraph. No use shall be made of such Inadvertently Produced Documents

                                        15                   during depositions or at trial, nor shall they be disclosed to anyone who was not

                                        16                   given access to them prior to the request to return or destroy them unless

                                        17                   otherwise ordered by the Court.

                                        18                           The party receiving such Inadvertently Produced Documents may, after

                                        19                   receipt of the producing party's notice of inadvertent production, move the Court

                                        20                   to dispute the claim of privilege.

                                        21             13.   Pursuant to Federal Rule of Evidence ("Fed. R. Evid.") 502, there is no waiver of

                                        22                   privilege or work product protection in this matter or any other matter in any other

                                        23                   jurisdiction for any document clawed-back under this clause, or for the subject

                                        24                   matter of any such document, whether the privileged document was inadvertently

                                        25                   provided following review or as part of a "Quick Peek" production. In the event

                                        26                   that any party receives information produced in discovery from any other party

                                        27                   that reasonably appears to be Inadvertently Produced Documents, the receiving

                                        28                   party shall promptly notify the producing party in writing of the apparent

                                                                                       -7-

                                             112763022.1
                                             Case 2:19-cv-00866-RFB-EJY Document 31 Filed 11/10/20 Page 8 of 10



                                         1                  inadvertent production.

                                         2             B.   POST DISCOVERY PHASE

                                         3             1.   If any party or attorney wishes to file, or use as an exhibit or as testimonial

                                         4                  evidence at a hearing or trial, any CONFIDENTIAL or HIGHLY

                                         5                  CONFIDENTIAL material, such party must provide reasonable notice to the

                                         6                  producing party of the intended use of such information. The parties shall then

                                         7                  attempt to resolve the matter of continued confidentiality by either (a) removing

                                         8                  the CONFIDENTIAL or HIGHLY CONFIDENTIAL marking, (b) creating a

                                         9                  mutually acceptable redacted version that suffices for purposes of the case, or (c)

                                        10
3993 Howard Hughes Parkway, Suite 600




                                                            conferring about methods to avoid or limit public disclosure of such information during

                                        11                  testimony. Alternatively, for materials being filed with this Court, the party wishing to

                                        12                  file CONFIDENTIAL or HIGHLY CONFIDENTIAL material may file a placeholder

                                        13                  exhibit on the docket in place of the CONFIDENTIAL or HIGHLY CONFIDENTIAL
Las Vegas, NV 89169




                                        14                  material. This placeholder exhibit will identify the CONFIDENTIAL or HIGHLY

                                        15                  CONFIDENTIAL material by Bates number (if it is a produced document) or by page

                                        16                  number (if it is a deposition excerpt, expert report, or some other document). Within

                                        17                  three business days, the parties will engage in the meet and confer discussion mentioned

                                        18                  earlier in this paragraph, and the filing party will work with the Court to replace the

                                        19                  placeholder exhibits with the mutually-agreed upon redacted versions of the

                                        20                  CONFIDENTIAL or HIGHLY CONFIDENTIAL materials.                           If an amicable

                                        21                  resolution proves unsuccessful, the parties may present the issue to the Court for

                                        22                  resolution. The proponent of continued confidentiality will have the burden of persuasion

                                        23                  that the document or material should be withheld from the public record in accordance

                                        24                  with local rules, procedures and governing jurisprudence.

                                        25             2.   Survival of Protective Order: Throughout and after the conclusion of this

                                        26                  litigation, including any appeals, the restrictions on communication and disclosure

                                        27                  provided for herein shall continue to be binding upon the parties and all other persons to

                                        28                  whom CONFIDENTIAL and HIGHLY CONFIDENTIAL material has been

                                                                                     -8-

                                             112763022.1
                                             Case 2:19-cv-00866-RFB-EJY Document 31 Filed 11/10/20 Page 9 of 10



                                         1                   communicated or disclosed pursuant to the provisions of this Order or any other order of

                                         2                   the Court.

                                         3             3.    Return or Destruction of CONFIDENTIAL Material Upon Termination of

                                         4                   Litigation: Within sixty (60) days after the final termination of this action, each party,

                                         5                   upon request of the other party, shall either return to the producing party, or destroy, all

                                         6                   CONFIDENTIAL and HIGHLY CONFIDENTIAL material designated by any other

                                         7                   party (including any such material disclosed to third persons), except for any attorneys'

                                         8                   work-product for the party returning the material, and shall provide confirmation in

                                         9                   writing to opposing counsel if such materials are destroyed.

                                        10             4.    Modification of this Order: Nothing in this Order shall prevent any other party
3993 Howard Hughes Parkway, Suite 600




                                        11                   from seeking amendments broadening or restricting the rights of access to or the use of

                                        12                   CONFIDENTIAL and/or HIGHLY CONFIDENTIAL material or otherwise

                                        13                   modifying this Order; and this Order may be amended without leave of the Court by the
Las Vegas, NV 89169




                                        14                   agreement of the undersigned attorneys for the parties in the form of a Stipulation that

                                        15                   shall be filed in this case.

                                        16   DATED this 10th day of November, 2020.

                                        17                                                       /s/ J Christopher Jorgensen
                                              /s/ Adam D. Peavy
                                        18    Peter C. Wetherall                                 J Christopher Jorgensen Nevada Bar No. 5382
                                              WETHERALL GROUP, LTD.                              LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                        19    9345 W. Sunset Road, Suite 100                     3993 Howard Hughes Pkwy, Suite 600
                                              Las Vegas, NV 89148                                Las Vegas, NV 89169
                                        20
                                              Adam D. Peavy [PHV]                                Radha Sathe Manthe [PHV]
                                        21                                                       Aaron Parks [PHV]
                                              ADAM D. PEAVY, PC
                                        22    217 Fleetway Drive                                 KING & SPALDING LLP
                                              Houston, TX 77024                                  1180 Peachtree Street NE, Suite 1600
                                        23    Attorneys for Plaintiff                            Atlanta, GA 30309
                                                                                                 Attorneys for Defendants
                                        24
                                                                                               IT IS SO ORDERED.
                                        25

                                        26                                                     UNITED STATES MAGISTRATE JUDGE
                                        27                                                     DATED: November 10, 2020
                                        28

                                                                                        -9-

                                             112763022.1
                                             Case 2:19-cv-00866-RFB-EJY Document 31 Filed 11/10/20 Page 10 of 10



                                         1                                              EXHIBIT A
                                         2                                  UNITED STATES DISTRICT COURT
                                                                                 DISTRICT OF NEVADA
                                         3
                                             MICHELLE SOROM,                                  Case No.: 2:19-cv-00866-RFB-EJY
                                         4
                                                               Plaintiff,
                                         5                                                    AGREEMENT TO BE BOUND BY
                                                      vs.                                     PROTECTIVE ORDER
                                         6
                                             COLOPLAST CORP., a Delaware
                                         7   Corporation; COLOPLAST
                                             MANUFACTURING US, LLC, a Delaware
                                         8   Corporation,
                                         9                   Defendants.
                                        10
3993 Howard Hughes Parkway, Suite 600




                                        11             I have read and understand this Protective Order, and I agree to be bound by its terms.
                                        12
                                              Specifically, and without limitation upon such terms, I agree not to use or disclose any
                                        13
Las Vegas, NV 89169




                                              Confidential Information made available to me other than in accordance with this Protective
                                        14
                                              Order.
                                        15

                                        16             I hereby agree to submit to the jurisdiction of the United States District Court for the

                                        17    Northern District of Texas for enforcement of the undertaking I have made herein.
                                        18

                                        19
                                             Dated:                                        Signed name
                                        20

                                        21
                                                                                            Printed name
                                        22

                                        23

                                        24

                                        25

                                        26

                                        27

                                        28

                                                                                     -1-

                                             112763022.1
